Citation Nr: 9933318	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
April 1972.  

In January 1977 the RO notified the veteran that a claim for 
service connection for a back disability had been denied.  
The veteran did not appeal that decision.  In May 1994 the 
veteran requested reopening the claim for service connection 
for a back disability.  This appeal arises from a July 1994 
RO rating action that denied the requested benefit, 
determining that new and material evidence had not been 
submitted to reopen the claim for service connection.

In March 1998, the Board found that new and material evidence 
had been received to reopened the claim.  Upon review of the 
claim, the Board determined that additional development was 
needed prior to adjudication.  The development requested has 
been completed to the extent possible and the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issue has been obtained by the RO.

2.  The current back disability was not present in service or 
for many years after and is not related to an incident of 
service.


CONCLUSION OF LAW

The current back disability was not incurred in or aggravated 
by active service, nor may this disability be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In March 1998, the Board found that the veteran's claim was 
plausible and remanded the claim for a search for additional 
treatment records that the veteran had reported the existence 
of, and for a VA nexus opinion.  Since that time, additional 
records and a VA medical opinion have been obtained.  The 
nexus opinion itself is somewhat favorable to the claim; 
however, an addendum to the nexus opinion is unfavorable.  
Because the veteran has submitted evidence of an in-service 
injury, evidence of a current disability, and at least some 
medical evidence of a nexus between the in-service injury and 
the current disability, the Board finds the claim to be well 
grounded, meaning that it is plausible.  

However, the establishment of a plausible claim does not 
dispose of the issue.  The Board must next determine whether 
the duty to assist has been fulfilled.  The Board finds that 
all relevant evidence for equitable disposition of this claim 
has been obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 1991).  

Next, the Board must review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54. 

I.  Factual Background

The veteran's service medical records (SMR) were received at 
the RO in February 1973.  The SMR's show that he was seen in 
October 1971 for a muscle spasm.  The examiner noted that 
there was no history of low back pain or leg pain.  The 
impression was "scoliosis."  A November 1971 treatment report 
notes that the veteran had a "2+ spasm."  The examiner noted 
a 10-day history of low back pain and that a temporary 
[limited duty] profile was of no help.  The impression was 
low back strain.  A November 1971 report notes that the 
veteran was put on a physical profile for 45 days because of 
low back strain.  The veteran's claims folder contains a sick 
slip dated in December 1971 indicating back problems.  A 
March 1972 discharge examination report is negative for any 
abnormality.

In November 1972, the veteran submitted a claim for service 
connection for a back condition.  He reported that he had 
been treated during active service in October 1971 for his 
back.  He did not report any private treatment subsequent to 
active service.  

In a letter dated in February 1973 addressed to the veteran, 
the RO requested that the veteran submit additional evidence 
showing that his disability has existed continuously since 
discharge from active service.  The claims file reflects that 
no evidence was received.  In January 1977, the RO notified 
the veteran that a claim for a back condition was denied.  
The RO letter noted that available records did not show that 
he had been treated for this condition during active service.  
The veteran was notified that he had one year from the date 
of the letter to appeal the decision.  According to the 
claims folder, no further correspondence was received from 
the veteran until February 1994 when he requested a copy of 
some of his records.  

In May 1994, the veteran again applied for service connection 
for a back condition.  By RO letter of July 1994 the veteran 
was informed that new and material evidence would be needed 
to reopen the claim.  As noted in the introduction, the 
veteran appealed that decision.

In his April 1995 notice of disagreement, the veteran 
reported recent back treatment at VA Medical Center (VAMC) 
Albany.  In his July 1995 substantive appeal, the veteran 
reported that for many years after active service he self-
medicated with alcohol for his back pain and that since he 
quiet drinking three years prior, he could not stand the pain 
any longer.  

In August 1997 the veteran testified before an RO hearing 
officer that he was treated during active service for a back 
condition.  He testified that he was not given a thorough 
separation examination and that he reported his back problems 
to his examiner at his separation examination.  He reported 
that he was incarcerated during his final months of active 
service and was put on hard labor even with his back problem.  
He reported his back problem during incarceration but was 
told there was no medical record of such.  He recalled that 
although he applied for the VA benefits shortly after 
discharge from active service, he was not afforded a VA 
examination.  He testified that he received correspondence 
from VA informing him that his records had been destroyed in 
a fire.  The veteran testified that he first had back 
problems during basic training and was treated at the 
infirmary.  He recalled that he first injured his back 
falling off the monkey bars and was sent to an infirmary at a 
field hospital where X-rays were taken.  He testified that he 
was offered a medical discharge at that time.  Approximately 
a week later he was sent to an Army hospital at Fort Dix 
where they took more X-rays and again offered him a medical 
discharge.  He refused.  He reported that he went "AWOL" 
after basic training, which resulted in confinement at Fort 
Devens, Massachusetts, recalling that the Army issued him 
Percodan for his back pain.  He recalled many admissions over 
the years for chemical and alcohol dependence.  He testified 
that was presently being treated for his back condition at 
VAMC Albany.  He said that he recently refused Percodan 
because of his past problems with chemical dependency.  The 
veteran also testified that he was currently receiving Social 
Security disability benefits and has been since May 1994.  He 
testified that he was seen in the emergency room of 
St. Mary's Hospital in Waterbury, Connecticut, in 
approximately 1973 and that he was also hospitalized at 
Connecticut Valley Hospital in Middletown, Connecticut in 
approximately 1974.  

At the hearing, the veteran's representative requested a VA 
examination to determine the history of the veteran's back 
injury during service.  The representative also asserted that 
the RO had committed clear and unmistakable error (CUE) in 
failing to assist the veteran in 1972.  The representative 
noted that a diagnosis of degenerative joint disease of the 
back had recently been made.  At the hearing, the 
representative submitted VA treatment records.  According to 
these reports, a provisional diagnosis of "severe DJD with 
nerve compression" was made in February 1994.  A follow-up 
consultation report notes an assessment of mechanical low 
back pain with no radiculopathy with mild degenerative joint 
disease of the cervical and lumbosacral spine.

In August 1997 the RO also received other VA outpatient 
records showing back treatment at various times.  X-rays 
taken in January 1994 show degenerative changes with 
encroachment especially on the left at the C6-7 level with 
disk space markedly diminished.  Other January 1994 X-rays 
show L4-5 disc space narrowing, otherwise unremarkable 
lumbosacral spine.  The examiner noted a clinical history of 
neck pain for the previous six months and lower back pain for 
the previous one year.  A January 1994 treatment report notes 
that the veteran reported that he fell off the bars in basic 
training and has had back pain off and on ever since.  The 
report notes a complaint of cervical spine pain during the 
recent six months.  

Other VA treatment records from 1994 to 1997 show ongoing 
treatment for low back pain at various times.  

A September 1997 VA examination report notes the veteran's 
history of a fall during active service and subsequent back 
pain.  The examiner noted that over the years, the veteran 
had treated his back pain with the bottle.  Significant 
degenerative arthritis of the neck and back were also noted 
by the examiner.  

In October 1997 the RO received private medical reports from 
Connecticut Valley Hospital.  These reports show treatment 
for alcohol intoxication and other health problems during 
1992.  A May 1992 report notes an admission because of recent 
head and chest trauma.  A June 1992 report notes that the 
veteran was admitted to the emergency room for withdrawal 
symptoms.  During hospital examination, the veteran reported 
that he worked under cover in narcotics for the State Police.  
The examiner reported that no medical problems were 
encountered during his discharge examination and that the 
veteran had attended all of his acupuncture sessions.  

Also received in October 1997 was an October 1996 letter from 
the Social Security Administration (SSA).  The letter 
indicates that SSA had determined that the veteran was under 
a disability due to health problems other than drug addiction 
and/or alcoholism.  

In November 1997 the veteran testified before the undersigned 
member of the Board that prior to entering active service he 
worked in construction and had never had back trouble.  He 
recalled that during parallel bar training in the second or 
third week of active service, he fell off and injured his 
back.  He recalled that the morning after the fall he could 
barely get out of his bunk and that he then reported to a 
field hospital "all hunched over."  He said that X-rays were 
taken and he was offered a medical discharge, but refused.  
He recalled being given a large bottle of pain pills.  He 
finished basic training on a limited physical profile and was 
then given X-rays and again offered a medical discharge.  He 
recalled that the pain that he experienced during active 
service was pretty sharp during the first weeks but dulled 
with time.  He said the pain radiated down both legs and 
there was numbness at the time.  He recalled that while 
serving his sentence in a military prison, he was ordered to 
do hard labor.  After active service he found an office job 
but he could not sit at a desk for long periods.  Although he 
applied for VA benefits the first week he was home, he was 
denied.  He reported treatment at Connecticut Valley Hospital 
and St. Mary's Hospital shortly after separation from active 
service.  

The claims file indicates that in May 1998 the RO requested 
treatment reports from St. Mary's hospital, particularly from 
1972 through 1974.  The reports note treatment and 
hospitalization at various times between 1980 and 1991, 
chiefly for alcohol abuse.  An August 1980 report notes signs 
of chronic alcoholism and that the veteran was very upset 
over the condition of his knees.  A December 1983 report 
notes knee surgery in 1980 and a leg injury due to a 
motorcycle accident in 1981.  Another December 1983 report 
notes that the veteran reportedly had his first drink at age 
14 and experienced pot and speed in the late 1960's and that 
he had drinking problems since he was 16; however, a July 
1985 report notes that the veteran had had a drinking problem 
since 1972 in the Army.  The year 1988 was marked by numerous 
reports of private psychiatric treatment and intervention.  A 
reported dated in February 1988 notes a complaint of left 
shoulder pain; however, no complaint of back pain is shown.  
A report dated in August 1988 notes that the veteran, who was 
born in 1945, had a 30-year history of alcohol abuse.  
Another August 1988 report notes that the veteran had no 
current or chronic diagnosed medical condition, no 
significant physical handicaps or abnormalities were 
reported, and that no persistent somatic complaints were 
identified.  Some of these reports note other medical 
problems, such as hepatomegaly; however, none of the reports 
note any complaint of back pain.  

In March 1998, the Board remanded the case to the RO for 
additional development.

A May 1998 letter from the RO to the veteran requests any 
current private treatment reports.

A June 1998 VA general medical examination report notes that 
the veteran was receiving SSA benefits.  No spinal findings 
were reported.  The examiner reported a review of the claims 
folder and noted that the veteran fell in 1972 during basic 
training and hurt his back and the next morning he had 
significant pain in his back.  The VA examiner opined, "It is 
likely that the current neck disability is related to the 
complaints and findings evidenced in the service medical 
records."

A June 1998 VA spine examination report given by the same 
examiner that performed the general medical examination notes 
the veteran's reported history of low back pain radiating to 
the legs and degenerative osteoarthritis of the neck.  The 
examiner found paresthesia, numbness and limitation of motion 
of the back.  X-rays showed L4-5 disc space narrowing.  The 
diagnoses were chronic low back pain with degenerative 
arthritis of the lumbosacral spine and of the neck.  

A note in the claims file indicates that the RO later 
requested that the June 1998 VA examiner clarify his 
diagnosis.  

In response, the VA examiner offered an addendum in September 
1998 indicating that the C-file had been reviewed and that 
the evidence did not indicate that there was any significant 
back problem until 22 years after active service.  The 
examiner opined that the in-service accident did not cause 
the current back problem or the current neck problem.  Other 
VA treatment reports received note current complaints, 
including complaint of back pain and the veteran's reported 
history of back pain since 1972; however, they do not link 
current complaints to active service.




II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1998).  Arthritis shall be 
considered a chronic disease within the meaning of 38 C.F.R. 
§ 3.307.  See 38 C.F.R. § 3.309 (1999).

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In reviewing the merits of the claim, the Board notes that 
the veteran did report his back pain to VA almost immediately 
after separation from active service.  However, no further 
mention was made of back pain until the 1990's.  A few 
medical reports dated in the 1980's addressed medical 
complaints such as leg injury, knee pain, and shoulder pain; 
however, even these reports failed to mention a complaint of 
back pain.  Then, in 1998, the VA examiner offered 
conflicting nexus opinions.  In June 1998, the examiner found 
a nexus between arthritis of the neck and the in-service back 
injury; however, the Board must discount this opinion because 
there had been no record of any neck injury during active 
service and the first complaint of neck pain had been made in 
1994.  In September 1994, the VA examiner noted the 22-year 
gap in any complaint of back pain and found that the current 
disability was not related to active service.  The Board 
finds the second opinion to be more persuasive simply because 
it is based on a more correct factual history of the case. 

Although the veteran has asserted that a back injury during 
active service caused his current back disability, the Board 
cannot use his opinion because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 140 (1993).  Concerning his allegations that he used 
alcohol as self-medication for his back, the Board notes that 
the factual background is somewhat inconsistent with this 
claim as the record strongly suggests that the veteran began 
using alcohol prior to the in-service back injury.

Early in the course of the claim the representative suggested 
that the RO's failure to have the veteran examined in 
connection with the original (1972) claim was error.  
However, it is settled that this type of failure to assist is 
not clear and unmistakable error such as to warrant revision 
of a final decision.  Elkins v. Brown, 8 Vet. App. 391 
(1995).

The representative also asserts that the RO's memorandum to 
the VA examiner requesting an addendum was, in effect, 
prejudicial and adversarial in tone and content.  However, 
the examiner was given the complete file to review and there 
is no indication that he was misled by the memorandum.  
Rather, the memorandum appears to have been intended to 
inform the examiner why further consideration was being 
requested.  Indeed, the Board is unable to find any factual 
predicate for the examiner's initial opinion that the neck 
disability was related to the complaints and findings in the 
service medical records, as there were no neck complaints or 
abnormal neck findings until decades after service.  Such an 
opinion raises the question of accuracy in transcription and 
identification of information.

After consideration of all the evidence of record, including 
the veteran's testimony, the Board finds that the 
preponderance of it is against the claim for service 
connection for a back disability, claimed as a result of 
active service.  Indeed, the veteran's contentions and the 
tentative nexus opinion do not weigh nearly so heavily as the 
addendum opinion and the factual history.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).




ORDER

The claim for service connection for a back disability is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

